Exhibit 10.1




NOTICE TO EXTEND




August 16, 2010


Via Email and Federal Express Overnight
Ms. Lisa A. Saunders
Senior Vice President
Bank of America
1 Landmark Square
Stamford, CT 06901


Re:
Second Amended and Restated Revolving Loan Agreement, as amended, dated November
14, 2006 (the “Agreement”) among AvalonBay Communities, Inc. (“AvalonBay” or
“Company”), and JP Morgan Chase, Bank of America, Morgan Stanley, Wells Fargo,
DeutscheBank and other Banks

 
Dear Lisa,

As provided for in Agreement, AvalonBay is providing notice of its intent to
exercise the Extension Option provision set forth in Section 2.18 of the
Agreement.  The Company is electing to extend the original maturity date of the
Agreement by one (1) year.  The extension fee of 0.10% or $1,000,000 has been
submitted via wire transfer pursuant to the following wire instructions received
via email from Mark Dalton.
 
Bank of America
Acct Name:  GA Incoming Wire Acct
Ref:  AvalonBay
Attn:  Yin Kuen Lee


Please let me know if you are unable to confirm receipt of the funds.  If you
have any questions or concerns, please do not hesitate to contact me directly.


Best regards,


/s/ Joanne M. Lockridge


Joanne M. Lockridge
Senior Vice President, Finance


JML/cjs


cc:           Mark Dalton
Misbah Seyal
Yin Kuen Lee
 